COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of A.L.P., a Child
Appellate case number:      01-19-00144-CV
Trial court case number:    18-DCV-252443
Trial court:                505th District Court of Fort Bend County

       Proceeding pro se, appellant, C.J.M., has filed a notice of appeal of the trial court’s
final decree of termination. Appellant’s brief initially was due on April 29, 2019. See
TEX. R. APP. P. 28.4(a), 38.6(a). And, we extended the time for filing appellant’s brief to
June 3, 2019, with no extensions absent extraordinary circumstances. Appellant has filed
a motion for an extension of time to file his brief. We grant the motion. Appellant’s
brief is due no later than MONDAY, JULY 1, 2019. See TEX. R. APP. P. 38.6(d).
        Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition no later than August 26, 2019, so
far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code
Ann., tit. 2, subtit. F app. Accordingly, no further extensions of time will be granted.1
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: __June 11, 2019__

1
       “Pro se litigants are held to the same standards as licensed attorneys and must comply
       with all applicable and mandatory rules of pleading and rules of procedure.” Morris v.
       Am. Home Mortg. Serv., Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011,
       no pet.); see Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Green
       v. Fed. Nat’l Mortg. Ass’n, No. 01-18-00258-CV, 2019 WL 1716347, at *2 (Tex. App.—
       Houston [1st Dist.] Apr. 18, 2019, no pet. h.).